Title: General Orders, 12 April 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Monday April 12th 1779
Parole Tecklenburgh—C. Signs Temrock. Trim.


All the Brigade-Inspectors and Adjutants of Regiments to attend at the Orderly-Office tomorrow morning ten ô clock to copy the 5th & 6th chapters of the Baron Steuben’s instructions which are to be strictly adhered to & immediately put in practice: The hours of exercise to be from 6 to 8 ô clock in the morning and from 4 to 6 in the afternoon.
The Honorable the Congress having recommended it to the United States to set apart thursday the 6th of May next to be observed as a day of fasting, humiliation and prayer, to acknowledge the gracious interpositions of Providence; to deprecate deserved punishment for our Sins & Ingratitude, to unitedly implore the Protection of Heaven; Success to our Arms and the Arms of our Ally—The Commander in Chief enjoins a religious observance of said day and directs the Chaplains to prepare discourses proper for the occasion; strictly forbiding all recreations and unnecessary labor.
